Judgment, Supreme *264Court, Bronx County (Nicholas Iacovetta, J.), rendered March 19, 2001, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 44/2 to 9 years, unanimously affirmed.
The court properly denied defendant’s application to withdraw his guilty plea. Defendant’s claim that he was under the influence of drugs when he took the plea was belied by the transcript of his allocution and the court’s own clear recollection of defendant’s demeanor and responses (see People v Wheeler, 289 AD2d 10, lv denied 97 NY2d 763; People v Clarke, 251 AD2d 7; People v Bermudez, 228 AD2d 237, lv denied 89 NY2d 919). We also note that the credibility of this claim was undermined by the fact that, during the lengthy period between the plea and sentencing, defendant made plea withdrawal applications on other grounds but made no mention of his present claim until after the court had rejected those grounds and was about to impose sentence. Concur — Saxe, J.P., Buckley, Rosenberger, Lerner and Gonzalez, JJ.